Appeal from order of substitution in so far as it awards the substituted attorney $2,500 out of the amount that may be collected and in so far as it directs that he have a lien for that amount. Order modified by adding thereto the words, “ without prejudice to an application to the court for a reduction in the amount of the lien in the event that a recovery for less than $10,000 is had.” As so modified, the order, in so far as appealed from, is affirmed, without costs. If less than $10,000 be recovered, an allowance of $2,500 would seem to be unfair and inequitable. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.